IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ERNEST WOODALL,                             : No. 110 WM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HON. JOHN A. ZOTTOLA,                       :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus, the Application

for Relief, and the Request of Court for Summary Judgment Relief are DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.